Citation Nr: 1117411	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  05-37 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2009, the appellant testified before the undersigned in a Videoconference hearing.  A copy of the hearing transcript is associated with the claims file.

In September 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington D.C. to issue the appellant notice in compliance with the decision held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) and to obtain a medical opinion regarding the Veteran's cause of death.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in September 2003.  Of record is a certificate of death listing the immediate cause of the Veteran's death as sepsis with an underlying cause of death as pneumonia.

2.  At the time of the Veteran's death, service connection was in effect for intervertebral disc syndrome with complete left foot drop.

3.  The cause of the Veteran's death, pneumonia leading to sepsis, did not originate during the Veteran's service and is not otherwise etiologically related to the Veteran's active service, and the Veteran's death was not otherwise etiologically related to his period of service. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  A service-connected disorder is one that was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Direct service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (b) and (d).

In addition, a disability which is proximately due to or results from another disease or injury for which service connection has been granted shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a) (2010).

The appellant contends that the Veteran's service-connected intervertebral disc syndrome with complete left foot drop contributed to the Veteran's immobility and consequently contributed to the pneumonia that led to the Veteran's death.  In the alternative, the appellant asserts that the medication the Veteran was prescribed for his service-connected disability affected his mobility and contributed to his death.

In this case, the Veteran's certificate of death shows that he died in September 2003
as a result of pneumonia leading to sepsis.  At the time of the Veteran's death, service connection was in effect for intervertebral disc syndrome with complete left foot drop.

This disability is not listed as a cause of his death and no evidence of record provides any indication that his service-connected disability either caused his death or contributed to his death.

Moreover, the preponderance of evidence is against a finding that the condition that caused the Veteran's death had onset during service or was otherwise related to his service, including his service-connected disability.

Service treatment reports are absent for any complaints of, or treatment for, pneumonia, sepsis, symptoms of sepsis, or any other lung condition.  A separation report of medical examination from December 1969 indicated normal clinical evaluations of all the Veteran's systems, including his lungs and chest, providing limited evidence against this claim.

In February 2006, a medical opinion was provided by a VA examiner.  In the report, the examiner noted his review of the claims file and included a detailed history of the Veteran's progress notes.  Significantly, the examiner mentioned a July 2002 progress note, which indicated that the Veteran could "walk up to 130 feet and then becomes short of breath."  As such, the examiner stated that he could "find no indication that the [Veteran] was bedridden or so sedentary that he could not move around at all."  Indeed, a progress note from February 2003 indicated that the Veteran's back pain was controlled with Vicodin and Piroxicam and there was no other implication that the Veteran was so severely limited in his physical activity as to promote or even cause a state of pneumonia.

Based on a thorough review of the Veteran's history, the examiner concluded that while the Veteran was service-connected for intervertebral disc syndrome with complete left foot drop, he was not completely incapacitated.  The examiner noted that the Veteran was able to move about, was able to transfer weight independently, and was able to do the activities of daily living without assistance.  Ultimately, the examiner opined, "I do not believe that the [Veteran's] service-connected left foot-drop condition can be identified as a contributory cause of death."

Providing a detailed rationale in addition to his findings above, the examiner indicated that there were other risk factors for the Veteran's fatal conditions, including his severe chronic obstructive pulmonary disease (COPD) and his chronic smoking of up to three packs a day for 45 years.  The examiner stated that these risk factors were the more likely contributing factors to the Veteran's cause of death and the examiner noted that these risk factors were not related to any service-connected disability.

Pursuant to the September 2009 Board remand, another medical opinion was provided in March 2010 regarding the Veteran's cause of death.  In the report, the examiner concluded that the "Veteran's chronic back disability did not render him materially less capable of resisting the effects of pneumonia."  He explained that the Veteran had a least four other conditions that are widely recognized as contributing to pneumonia, including alcoholism (the Veteran had 18 drinks per day until 2002), cardiac disease, smoking (the Veteran smoked three packs per day for 45 years), and COPD.  In addition, the examiner noted that the Veteran's hypertension and splenomegaly could have contributed to his total medical debilitation.

The examiner also opined that "the medications prescribed to the Veteran for his back did not materially contribute to his death."  He stated that the Veteran had been on these medications for some time and was taking increased doses.  This situation, the examiner explained, would have caused the Veteran to be less affected by the drugs as the higher doses would have been necessary in order to obtain the same degree of pain relief.  Thus, the medications would not be expected to render him more immobile than he was.

Finally, the examiner opined that "the Veteran's immobility was caused by multiple factors...and did not materially and by itself contribute to his death."  Again, the examiner noted that the Veteran could walk 130 feet.  He also stated that patients, in general, with many medical conditions are immobile to one extent or another, and with reasonable medical care, they do not always contract pneumonia.  Citing to relevant literature, the examiner explained that bed rest is not mentioned as a causative factor of pneumonia.  In fact, some literature mentioned that patients with pneumonia are encouraged to get out of bed and sit on a chair, but not that ambulation is required.  Indeed, the examiner noted that anyone with multiple diseases that produce debilitation, like the Veteran, is more subject to pneumonia.

The Board finds that this medical opinion is entitled to great probative weight, which weighs heavily against the appellant's claim.

Taking into consideration the service treatment reports, the VA examiners' opinions (from February 2006 and March 2010), and the post-service treatment reports, service connection for the cause of the Veteran's death is not warranted.  The evidence against this claim outweighs the evidence in support of this claim, including the contentions of the appellant.

The only evidence supportive of the appellant's claim consists of the statements of the appellant herself.  The Board acknowledges that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has suggested that laypersons perhaps can establish the required nexus to service in some cases.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a decision in which the United States Court of Appeals for Veterans Claims (Court) categorically held in a service connection case that "'a valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because [that individual] was a layperson.").  

However, the Court has also held that a layperson, such as the appellant, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183,  186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and  sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Taking the above holdings together, the Board concludes that the matters of whether service-connected intervertebral disc syndrome with complete left foot drop is related to service over three decades ago and whether the service-connected disability caused the Veteran's death are clearly matters that are far removed from the realm of lay expertise.  The appellant has not demonstrated any medical expertise and is not competent to offer an opinion concerning medical etiology in this case. 

Regardless, the appellant's lay contention is outweighed by the VA examiners' medical opinions.

Based on the foregoing, there is no evidence of the Veteran's fatal conditions in service and there is no competent evidence suggesting a link to service, or otherwise suggesting the Veteran's death is related to service.  As the preponderance of the evidence of record is against a grant of service connection for the cause of the Veteran's death, the appellant's claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38  U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the appellant dated in April 2004 and January 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In a claim for dependency and indemnity compensation (DIC) benefits, section5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).   Pursuant to the September 2009 Board remand, this notice was provided to the appellant and all other notice requirements were fulfilled.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


